Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 033-75962* Commission on July 27, 2007 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 51 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company 151 Farmington Avenue, TS31, Hartford, Connecticut 06156 Depositors Telephone Number, including Area Code: (860) 723-2239 Michael A. Pignatella, Counsel ING US Legal Services 151 Farmington Avenue, TS31, Hartford, Connecticut 06156 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts *Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statement: 033-75978. PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 30, 2007 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 51 by reference to Registrants filing under Rule 497(c) and Rule 497(e) as filed and declared effective on April 30, 2007,Rule 497(e) filed on May 30, 2007 and Rule 485(a) filed on June 15, 2007. A supplement dated July 27, 2007 to the Prospectus is included in Part A of this Post-Effective Amendment No. 51. ING Life Insurance and Annuity Company and its Variable Annuity Account C Opportunity Plus Multiple Option Group Variable Annuity Contracts Supplement dated July 27, 2007 to your current variable annuity Contract Prospectus This supplement updates certain information contained in your variable annuity Contract Prospectus, dated April 30, 2007, as supplemented. Please read it carefully and keep it with your current variable annuity Contract Prospectus. Effective August 15, 2007, an optional minimum guaranteed withdrawal benefit rider (MGWB rider) may be available under your contract and certificate, which generally guarantees that you may withdraw specified amounts from your account each calendar year (available options are dependent upon your age at the time you elect a rider withdrawal option). Depending upon the option you select, these withdrawals may be guaranteed for a defined period or for your life. The rider may also provide for guaranteed payments in the event your account value, excluding any amount invested in an employee Roth 403(b) account (eligible account value), is reduced to zero, subject to the terms, conditions and limitations noted below. The following adds information regarding the MGWB rider to your Contract Prospectus. A. The following subsections are added to the Fee Table section on page 6 of the Contract Prospectus, after the  Separate Account Annual Expenses subsection: Optional Rider Charges Minimum Guaranteed Withdrawal Benefit Rider Charge (MGWB Rider Charge) (as a percentage of the MGWB Base) 5 Maximum Annual Charge (charge deducted quarterly): 1.20% Current Annual Charge (charge deducted quarterly): 0.55% 5 We deduct the MGWB Rider Charge from the subaccounts in which you are invested on each quarterly rider anniversary. In addition, a pro rata portion of the quarterly charge will be deducted upon a full surrender of the eligible account value, upon cancellation of the rider, and upon the application of the eligible account value to an income phase option. See MGWB Rider Charge and Calculating the Minimum Guaranteed Withdrawal Benefit Base, in this supplement for further information on this charge and on the Minimum Guaranteed Withdrawal Benefit Base (MGWB Base). Separate Account Charge Table The following table shows the total annual charges you could pay, based upon the amounts you have invested in the subaccounts (unless otherwise indicated), if you elect the MGWB rider, based on maximum or current charges under the contract. The MGWB rider is not available if you are invested in any series of the ING GET U.S. Core Portfolio, and therefore charges for the ING GET U.S. Core Portfolio are not included. For purposes of these tables, we have assumed that the value of the amounts invested in the subaccounts is the same as the MGWB Base. Maximum Charges: Maximum Mortality & Expense Risk Charge Maximum Administrative Expense Charge Maximum MGWB Rider Charge (as percent of MGWB Base) Total 1.00% 0.25% 1.20% 2.45% 1 of 13 Current Charges: Maximum Mortality & Expense Risk Charge Current Administrative Expense Charge Current MGWB Rider Charge (as percent of MGWB Base) Total 1.00% 0.00% 0.55% 1.55% B. The following section replaces the Hypothetical Examples subsection of the Fee Table section on page 7 of the Contract Prospectus: Hypothetical Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract holder transaction expenses, the maximum separate account annual expenses applicable to the particular fund, and fund fees and expenses. The examples also assume you elect the MGWB rider with the maximum annual charge of 1.20% of the MGWB Base (deducted quarterly). Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5.0% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the end of the applicable time period*: (B) If you do not withdraw your entire account value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $890 $1,684 $2,497 $4,053 $384 $1,166 $1,967 $4,053 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5.0% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the end of the applicable time period*: (B) If you do not withdraw your entire account value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $770 $1,331 $1,920 $2,885 $258 $794 $1,355 $2,885 * This example reflects deduction of an early withdrawal charge calculated using the schedule applicable to Installment Purchase Payment Contracts. The Installment Purchase Payment Contracts schedule is listed in Fees. Under that schedule, if only one $10,000 payment was made as described above, fewer than 5 purchase payment periods would have been completed at the end of years 1, 3 and 5, and the 5.0% charge would apply. At the end of the tenth account year the early withdrawal charge is waived regardless of the number of purchase payment periods completed, and no early withdrawal charge would apply. ** This example does not apply if during the income phase a nonlifetime payment option with variable payments is selected and a lump-sum withdrawal is requested within 3 years after payments start. In this case, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge as shown in Example A. Page 2 of 13 C. The following subsection is added to the Fees Deducted From Investments in the Subaccounts subsection of the Fees section on page 18 of the Contract Prospectus: MGWB Rider Charge Maximum Amount. The maximum annual charge for the MGWB rider is 1.20% of the MGWB Base, deducted as a quarterly charge of 0.30% . The current annual charge for the MGWB rider is 0.55% of the MGWB Base, deducted as a quarterly charge of 0.1375% . Please see Calculating the Minimum Guaranteed Withdrawal Benefit Base below for how and when the MGWB Base is calculated. When/How. We deduct this fee on each quarterly rider anniversary date from the portion of the eligible account value invested in each subaccount corresponding to the funds you select, in the same proportion that this amount bears to the total eligible account value invested in all subaccounts. While we do not deduct this charge from amounts invested in any fixed interest option, the charge is calculated as a percentage of the MGWB Base, which includes amounts you have invested in the fixed interest options. If the amount invested in the subaccounts is insufficient to satisfy any portion of the MGWB Rider Charge on a quarterly rider anniversary date, we reserve the right to deduct any remaining MGWB Rider Charge on the next business day in which you have amounts invested in the subaccounts sufficient to satisfy the remaining charge. A quarterly rider anniversary date is the date three months from the date the rider becomes effective (the rider date) that falls on the same date of the month as the rider date. For example, if the rider date is February 12, the quarterly rider anniversary date is May 12. If there is no corresponding date in the month, the quarterly rider anniversary date will be the last date of such month. If the quarterly rider anniversary date falls on a weekend or holiday, we will use the value as of the subsequent business day. A rider anniversary is the date one calendar year from the rider date, and each date thereafter that is the same date and month as the rider date. We call the consecutive one year period starting on the rider date and each rider anniversary and ending on the date before the next rider anniversary a rider year. In addition, a pro rata portion of the quarterly charge will be deducted upon a full surrender of the eligible account value, upon cancellation of the rider, and upon the application of the eligible account value to an annuity option Purpose. The fee compensates us for the insurance risks we take in providing the guaranteed withdrawals available under the MGWB rider. If the amount we deduct for this fee is not enough to cover the costs of these risks, we will bear the loss, while if the amount we deduct for this fee exceeds such risks, we will make a profit from this fee. We do not expect to make a profit from this fee. D. The following is added as a new section to the Contract Prospectus: OPTIONAL MINIMUM GUARANTEED WITHDRAWAL BENEFIT RIDER General. Effective August 15, 2007, you may elect to purchase an optional Minimum Guaranteed Withdrawal Benefit rider. The MGWB rider generally guarantees that you may withdraw specified amounts from your account each calendar year. Depending upon the option you select, these withdrawals may be guaranteed for a defined period or for your life. The rider may also provide for guaranteed payments in the event your eligible account value is reduced to zero, subject to the terms, conditions and limitations noted below. You may wish to purchase this rider if you want future income. Two optional forms of the rider are available. Any date required by this rider that falls on a date when the New York Stock Exchange is closed for trading will be applied as the next date the New York Stock Exchange is open. 3 of 13 The MGWB rider may not be available for all investors. In order to be eligible for a withdrawal, you must otherwise qualify for withdrawals under the terms of the Internal Revenue Code of 1986, as amended (Tax Code) and your retirement plan. You should analyze the MGWB rider thoroughly and understand it completely before you elect to purchase it. The MGWB rider guarantees withdrawals up to a specified amount each calendar year. It does not guarantee any return of principal or premium payments, nor does it guarantee performance of any specific fund under the contract. The MGWB rider has no cash surrender value. You should consult a qualified financial or tax advisor when evaluating the MGWB rider. Availability. The MGWB rider may be purchased provided all of the following conditions are met: 1) Your eligible account value is equal to or greater than the required minimum initial MGWB Base (see Calculating the Minimum Guaranteed Withdrawal Benefit Base, below); 2) None of your eligible account value is invested in a Restricted Investment Option on the rider date (see Investment Restrictions, below); 3) You do not have an outstanding loan on the rider date; 4) Your election of the MGWB rider is received in good order at the Opportunity Plus Service Center (see Questions: Contacting the Company in the sidebar on page 4 in the Contract Prospectus); and 5) We are currently making the MGWB rider available for election by participants. The MGWB rider is not available in connection with Roth 403(b) accounts. Amounts in an employee Roth 403(b) account are not used to determine the MGWB Base, and any purchase payments contributed as Roth 403(b) after-tax salary reductions are not included as eligible purchase payments for purposes of the rider. In addition, withdrawals from employee Roth 403(b) accounts are disregarded for purposes of the MGWB rider. The MGWB rider is not applicable to amounts invested in or contributed to the ING 403(b)(7) mutual fund program that may be offered under the Plan. Any transfers from investment options offered under the Opportunity Plus 403(b)(1) annuity to any investment option offered under the ING 403(b)(7) mutual fund program will be treated as a withdrawal and will cause the MGWB rider to enter into the Withdrawal Phase. Once the MGWB rider has entered the Withdrawal Phase, any such transfer from investment options offered under the Opportunity Plus 403(b)(1) annuity to any investment option offered under the ING 403(b)(7) mutual fund program will also be treated as a withdrawal, as described in Impact of Withdrawals on the MGWB Remaining Guaranteed Balance and MGWB Base, below. Charges for the MGWB Rider. The maximum annual charge for the MGWB rider is 1.20% of the MGWB Base, deducted as a quarterly charge of 0.30%. The current annual charge for the MGWB rider is 0.55% of the MGWB Base, deducted as a quarterly charge of 0.1375%.
